   DAVID BURCHARD
   CHAPTER 13 TRUSTEE
   P.O. BOX 8059
   FOSTER CITY, CA 94404
   (650) 345-7801 FAX (650) 345-1514
   (707) 544-5500 FAX (707) 544-0475



                            UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF CALIFORNIA
        In re:                                                    Chapter 13
        JOHN N. and DANA M. MACIEL                                Case No. 13-11970 WJL

                                                                  NOTICE OF UNCLAIMED
                                                                  CHAPTER 13 CREDITOR
                                                                  PAYMENTS

   TO THE CLERK, UNITED STATES BANKRUPTCY COURT:



   Pursuant To Federal Rules of Bankruptcy Procedure 3011, the Trustee hereby turns over to the
   Court, unclaimed creditor payments in the amount of $4.59 as follows:

   Claim          Name and Address of Claimant                            Unclaimed Payment
   7B              CLERK OF THE COURT FOR                                 $4.59
                   ANDREW DA'CUNHA / MARTIN L. HIRSCH
                   438 FIRST ST 4TH FLOOR
                   SANTA ROSA, CA 95401




   Dated:   March 5, 2019                                /s/ LOLOHEA HAUPEAKUI
                                                        LOLOHEA HAUPEAKUI
                                                        Receipts Administrator




Case: 13-11970      Doc# 56      Filed: 03/07/19     Entered: 03/07/19 10:34:46         Page 1 of 1
